Judgment unanimously af*1085firmed. Memorandum: Defendant testified that he packed his bags and left St. Joseph’s Rehabilitation Center in Saranac Lake, N. Y., after one day; that he knew the conditions of probation required that he complete the rehabilitation program offered there; and that he failed to complete that program. That testimony constituted competent legal evidence sufficient to support the determination that defendant violated probation (see, People v Styles, 175 AD2d 961, lv denied 79 NY2d 923). Although County Court made a general statement that it discredited defendant’s testimony, that reference obviously did not apply to the testimony described above, which was consistent with the court’s factual findings in support of its determination.
Defendant was resentenced to the minimum indeterminate term of one to three years for felony driving while intoxicated and to a concurrent definite term of one year for assault in the third degree. That sentence is not harsh or excessive. (Appeal from Judgment of Oneida County Court, Buckley, J.— Violation of Probation.) Present — Denman, P. J., Boomer, Green, Balio and Davis, JJ.